MEMORANDUM **
Ahsan Mohiuddin appeals pro se from the district court’s summary judgment for his former employer, Raytheon Company, in his action alleging age discrimination and retaliation. Mohiuddin also appeals from the district court’s order denying his motion for preliminary injunctive relief. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo. Diaz v. Eagle Produce Ltd. Partnership, 521 F.3d 1201, 1207 (9th Cir.2008). We affirm summary judgment, and dismiss the appeal from the order denying injunctive relief as moot.
In number 07-56123, the district court properly granted summary judgment on Mohiuddin’s age discrimination and retaliation claims because Mohiuddin did not create a triable issue as to whether Raytheon’s legitimate, nondiscriminatory reason for his lay-off was a pretext for discrimination. See id. at 1212-15 (affirming summary judgment on claim of age discrimination where plaintiff could not deni*790onstrate that a discriminatory reason likely motivated the employer).
The district court did not abuse its discretion by ruling on Raytheon’s motion for summary judgment even though Mohiuddin alleged that he received the motion twenty days before the hearing date instead of the twenty-one days contemplated by Local Rules. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam) (“Only in rare cases will we question the exercise of discretion in connection with the application of local rules.”) (internal quotation marks and citation omitted).
We do not address Mohiuddin’s contentions that are undeveloped and/or raised for the first time on appeal. See Tumaclijf v. Westly, 546 F.3d 1113, 1120 (9th Cir.2008) (declining to consider a new issue on appeal); Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir.1994) (“We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim[.]”).
In number 07-55810, because we affirm summary judgment, we dismiss as moot Mohiuddin’s appeal from the denial of preliminary injunctive relief. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.1992) (dismissing as moot appeal from denial of preliminary injunctive relief where grant of summary judgment, the subject of separate appeal, was proper).
Mohiuddin’s remaining contentions are unavailing.
Mohiuddin’s motion for “supplementary briefing” is denied.
Appeal number 07-55810 is DISMISSED.
The judgment in appeal number 07-56123 is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.